Case 2:20-cv-06333-RGK-PJW Document 14 Filed 08/12/20 Page 1 of 2 Page ID #:102



   1

   2
                                                                 JS-6
   3

   4

   5

   6

   7

   8                                  UNITED STATES DISTRICT COURT
   9                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  10

  11 RICHARD THOMPSON,                               Case No. 2:20-cv-06333-RGK-PJW
  12                     Plaintiff,                  [PROPOSED] ORDER RE
                                                     STIPULATION TO ARBITRATE
  13            v.                                   PLAINTIFF’S CLAIMS AND
                                                     DISMISS PROCEEDINGS
  14 NORTHROP GRUMMAN SYSTEMS
       CORPORATION, a Delaware
  15 Corporation; and DOES 1 to 100,                 (Diversity Jurisdiction: 28 U.S.C. §§
       Inclusive,                                    1332, 1441, 1446)
  16
                         Defendants.
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                   -1-
       SMRH:4847-6851-0662.1                                  [PROPOSED] ORDER RE STIPULATION
                                                         TO ARBITRATE AND DISMISS PROCEEDINGS
Case 2:20-cv-06333-RGK-PJW Document 14 Filed 08/12/20 Page 2 of 2 Page ID #:103



   1            Having received and considered Plaintiff Richard Thompson’s (“Plaintiff”)
   2 and Defendant Northrop Grumman Systems Corporation’s (“Defendant”)

   3 Stipulation To Arbitrate Plaintiff’s Claims And Dismiss Proceedings (the

   4 “Stipulation”), and good cause appearing, IT IS HEREBY ORDERED THAT:

   5

   6            1.       Plaintiff shall submit the claims asserted in the Complaint against
   7 Defendant to final and binding arbitration before JAMS unless the Parties otherwise

   8 agree on a different arbitral forum;

   9

  10            2.       The Parties shall comply with the terms of the Arbitration Program,
  11 which was included in Exhibit A to the Stipulation, except the Federal Rules of

  12 Civil Procedure shall govern written discovery and depositions in the arbitration

  13 proceedings; and

  14

  15            3.       The Court proceedings in this action shall be dismissed in their entirety
  16 in favor of final binding arbitration, with the Court retaining jurisdiction of this

  17 action to enforce, modify, or vacate any arbitration award.

  18

  19            IT IS SO ORDERED.
  20

  21 DATED: August 12, 2020

  22

  23

  24                                               Hon. R. Gary Klausner
                                                   United States District Court Judge
  25                                               for the Central District of California
  26

  27

  28
                                                     -2-
       SMRH:4847-6851-0662.1                                     [PROPOSED] ORDER RE STIPULATION
                                                            TO ARBITRATE AND DISMISS PROCEEDINGS
